Case 8:20-cv-00889-JLS-DFM Document 88-1 Filed 09/11/20 Page 1 of 11 Page ID
                                 #:2110



 1
     Dana Delman, Esq. (SBN 167307)
     John Vukmanovic, Esq. (SBN
 2   DELMAN VUKMANOVIC LLP
 3   2600 Michelson Drive, Suite 1700
     Irvine, California 92612
 4   Telephone: (949) 852-3590
 5   Facsimile: (310) 300-1017
     Email: dana@delvuklaw.com
 6           john@delvuklaw.com
 7
     Attorneys for Defendants John Pressney, Pamela Pressney, Herman Abel, Debora
 8   Abel, Morris Hannah, Virginia Hannah, Lee Harris Turk, Bernardo Bettinelli, Carol
 9   Bettinelli, Lari Castle, Gilbert Castro, Eva Castro, Paul Martinez, Renee Martinez,
     Glenn Perley and Connie Perley
10

11                                UNITED STATES DISTRICT COURT

12                             CENTRAL DISTRICT OF CALIFORNIA
13

14   INTERMARKETING MEDIA, LLC, et ) Case No.: 8:20-cv-00889-JLS-DFM
15   al,
                                   )
16                                   MEMORANDUM OF POINTS AND
                                   ) AUTHORITIES IN SUPPORT OF
17
                   Plaintiffs,
                                   ) MOTION TO DISMISS
18
     vs.                             PLAINTIFFS’ FIRST AMENDED
                                   ) COMPLAINT, OR,
19
                                   ) ALTERNATIVELY, EACH CLAIM
     BRENT DAVID BARLOW, et al,      THEREIN ALLEGED AGAINST
20
                                   ) THE MOVING PARTIES
21
                   Defendants.     )
22
                                   ) Date: February 12, 2021
23                                 ) Time: 10:30 a.m.
                                     Ctrm: 10A
24

25

26

27

28

     ______________________________________________________________________________________________________________________
Case 8:20-cv-00889-JLS-DFM Document 88-1 Filed 09/11/20 Page 2 of 11 Page ID
                                 #:2111



 1   I.     INTRODUCTION
 2          The moving Defendants (“Defendants” or “RAG Clients”) request that the
 3   Court dismiss the claims alleged against them in the first amended complaint
 4   (“FAC”) for failure to state a claim upon which relief can be granted.1 Fed. R. Civ.
 5   P. 12(b)(6) (“Rule 12(b)(6)”).
 6          Defendants’ defenses are simple: all of the activities in which they engaged
 7   were privileged either pursuant to California’s litigation privilege or the federal
 8   Noerr-Pennington doctrine that protects First Amendment rights to petition activity.
 9   These simple privileges defeat all of Plaintiffs’ claims against the RAG Clients.
10   Plaintiffs allege several other claims and acts against the Barlow and CDRS
11   defendants. Using conclusory allegations, Plaintiffs claim, without any factual
12   allegations, that the RAG Clients’ attempts to get their money back from Plaintiff
13   Resort Advisory Group (“RAG”) somehow involved them in an extortionate RICO
14   conspiracy. Plaintiffs are wrong and, although not actionable at this juncture, their
15   inclusion of their financial victims as defendants is yet another act of abuse that
16   constitutes abuse of process and malicious prosecution. All of the RAG Clients’
17   acts were privileged and therefore the FAC against them should be dismissed in its
18   entirety. The only allegations that connect them as co-conspirators are conclusory
19   and thus need not be considered in ruling on this motion.
20   ///
21   ///
22

23   1
       The claims against the RAG Clients are: first cause of action for RICO violation; third cause of
24   action for threat to injure business; fourth cause of action for violation of the Defend Trade Secrets
     Act; fifth cause of action for violation of the Hobbs Act; sixth cause of action for violation of 18
25   USC § 1957; seventh cause of action for data fraud – Cal. Penal Code § 502; tenth and eleventh
     causes of action for interference with contractual relations and prospective economic relationships;
26
     twelfth cause of action for false light; thirteenth cause of action for defamation and libel; sixteenth
27   cause of action for quantum meruit; seventeenth cause of action for misappropriation and misuse
     of confidential information; eighteenth cause of action for extortion and wrongful threat of
28   criminal and civil prosecution; nineteenth cause of action for abuse of process; and the twenty-
     fifth cause of action for injunctive relief.

                                                                                                          1
Case 8:20-cv-00889-JLS-DFM Document 88-1 Filed 09/11/20 Page 3 of 11 Page ID
                                 #:2112



 1   II.   SUMMARY OF BACKGROUND FACTS
 2         The following is a summary of the background, all supported by Defendants’
 3   declarations filed concurrently herewith. Although some of these facts are not
 4   properly considered on this motion, Defendants set them forth here so the Court
 5   understands the background and their desperation to right the wrongs that have been
 6   committed against them.
 7         RAG defrauded the RAG Clients of hundreds of thousands of dollars by
 8   claiming that RAG could help them get out of onerous timeshare contracts without
 9   hurting their credit. Many of the Defendants are elderly and RAG’s representatives
10   used high-pressure sales tactics in meetings that lasted several hours to convince
11   them to sign contracts before the meeting was over or possibly lose the opportunity.
12   The contracts they signed (Defendants’ Declarations, Exhibits 1) were one-sided
13   and, using boilerplate language, essentially attempted to alleviate RAG of its blatant
14   misrepresentations used to convince their victims to fork over money for RAG to
15   basically do nothing. RAG took their money and referred them to attorney Brent
16   Barlow, who RAG paid to simply write a few letters. If they wanted any more
17   services, they would have to separately pay Barlow for such work.
18         Defendants John and Pamela Pressney sued RAG in Orange County Superior
19   Court for elder abuse and other torts. RAG moved to compel arbitration and the
20   Court denied the motion on the grounds that the RAG contract was unconscionable.
21   Set forth herein is the Pressneys’ story as an example. The other RAG Clients’
22   stories are equally appalling.
23         “John” of RAG cold-called the Pressneys to convince them to pay RAG to get
24   them out of their expensive timeshare contracts. On April 20, 2018, the Pressneys
25   met with Tom McCarty at RAG’s offices. Together they went through the Pressneys
26   three timeshare contracts and talked about the developers’ fraudulent sales tactics.
27         McCarty, on RAG’s behalf, subjected the elderly Pressneys to undue pressure
28   and influence and manufactured upsetting, coercive, and unexpected circumstances

                                                                                            2
Case 8:20-cv-00889-JLS-DFM Document 88-1 Filed 09/11/20 Page 4 of 11 Page ID
                                 #:2113



 1   to wear down the Pressneys to sign with RAG. First, McCarty spent several hours
 2   interviewing the Pressneys relating to their four timeshare purchases (with
 3   Diamond, Hilton and Welk), including the amounts owed on them and the
 4   maintenance fees. He asked them personal questions, including whether they had
 5   disabilities, and learned that John has diabetes and Pamela suffers from multiple
 6   sclerosis. Ironically, McCarty noted that the timeshare companies exploit elders
 7   with disabilities in pushing the timeshares and implied this was elder abuse.
 8   McCarty wrote down the numbers to show the purported cost of the four timeshares
 9   for the rest of their lives. McCarty kept pushing the Pressneys to end all four
10   timeshares and sign the RAG contract, including by representing that RAG’s fee in
11   excess of $118,000 would be a lot less than the Pressneys would spend over the life
12   of the timeshares, implying the Pressneys would never be able to retire if they kept
13   even one timeshare, and telling the Pressneys they would be paying timeshare fees
14   into their 80s. As a result, the Pressneys grew more and more alarmed and stressed
15   through the day.
16         McCarty also made it clear that time was of the essence because time
17   windows to challenge the timeshares were purportedly “closing.” McCarty
18   repeatedly told the Pressneys that they were lucky they qualified for RAG’s
19   services, because “very few” timeshare owners qualify and the Pressneys had to act
20   “quickly” or lose the window of time to make the “challenge.” After the Pressneys
21   had been in RAG’s offices for around seven hours and late into the evening, the
22   elderly plaintiffs had only snacked on croissants and were tired, hungry, pressured
23   and stressed. McCarty finally convinced the Pressneys that the issues were urgent
24   and time-sensitive and that the Pressneys needed to sign the RAG agreement right
25   away, without delay, including because Mr. Pressney was going out of town the next
26   day for work.
27         At the end of the meeting, they signed a contract with RAG. RAG demanded
28   a check up front for its entire fee of $118,515. Ultimately, the Pressneys negotiated

                                                                                            3
Case 8:20-cv-00889-JLS-DFM Document 88-1 Filed 09/11/20 Page 5 of 11 Page ID
                                 #:2114



 1   a lower up-front fee and monthly payments, though this still required credit card
 2   advances, as well as withdrawals from a credit line and distributions from their IRA.
 3   The Pressneys had informed RAG that they did not have the money to pay RAG’s
 4   fee and would have to put it on credit cards. Yet, RAG’s calculations of the cost of
 5   RAG’s services failed to include the cost of borrowing on the credit cards to pay
 6   RAG’s fee to get out of the timeshares.
 7         Instead of providing any services to get the Pressneys out of their timeshares,
 8   RAG essentially referred Plaintiffs to an attorney, Brent Barlow, who was paid a
 9   very small portion of the money the Pressneys paid to RAG to send cease and desist
10   letters and a demand letter.
11         Based on RAG’s representations, the Pressneys believed that the timeshares
12   would be canceled and that their credit would not be affected because they were
13   challenging the timeshare purchases based on the developer’s fraudulent sales
14   tactics, which they had discussed during the meeting.
15         Ultimately, however, the Pressneys discovered that RAG had mislead them,
16   including as to the reasons upon which the Pressneys would be extricated from the
17   timeshares, the use of a timeshare foreclosure process, the effect of such
18   foreclosure(s) on their credit, and their subsequent large tax liability by way of a
19   1099-C for the canceled debt. Only then did the Pressneys realize that RAG was not
20   delivering a safe, legal or economically sound method to exit their timeshares, but
21   rather the “service” was going to ruin their credit, which they could have done on
22   their own by simply stopping the timeshare payments and waiting for their credit
23   scores to plummet.
24         In total, the Pressneys paid RAG $71,112.33. They have been paying credit
25   card interest on this amount since mid-2018. Their credit scores were negatively
26   impacted as a result of taking RAG’s advice to stop paying the timeshares. RAG
27   told them that their scores would not be negatively affected because RAG would use
28   a service called Tradeblok to save their credit. This was a useless service that only

                                                                                             4
Case 8:20-cv-00889-JLS-DFM Document 88-1 Filed 09/11/20 Page 6 of 11 Page ID
                                 #:2115



 1   disputed the negative credit reports, and in turn the creditors verified the non-
 2   payment, which caused the derogatory (and truthful) credit item to remain on the
 3   Pressneys’ credit reports.
 4         RAG did not understand why the timeshares violated the law and essentially
 5   did nothing more than charge tens of thousands of dollars for a referral to a lawyer
 6   who was paid very little to write a few letters. The Pressneys thereafter were able to
 7   end all four timeshares using CDRS’ services, which charged them $6,000.00 per
 8   timeshare cancellation, or a total of $24,000. The Pressneys owe more than
 9   $120,000 on their credit cards attributable to RAG’s bad acts and sharp practices.
10         Although the Pressneys had saved for retirement, neither can retire as a result
11   of the abhorrent cost of the RAG contract which, with interest, comprises most of
12   their existing credit card debt, the fact that RAG provided no services commensurate
13   with the $118,515 allegedly contracted, and further as a result of the cost to litigate
14   this lawsuit. The Pressneys asked their lawyer, Mr. Barlow, for help. Mr. Barlow
15   referred them to CDRS and vouched for CDRS, who charged them $24,000 to get
16   out of their timeshare contracts.
17         The other RAG Clients have eerily similar stories of the same high-pressure
18   and fraudulent sales tactics to convince them they needed RAG’s services, which it
19   turns out were useless. (See Defendants’ Declarations).
20         As set forth in the FAC, the RAG Clients trusted Mr. Barlow and because of
21   his referral to CDRS, they trusted CDRS. CDRS prepared demand letters, criminal
22   complaints and state bar complaints for them to sign and send, which they did.
23   While the documents included legal theories and analysis, they all believed and still
24   believe that the documents they signed were and are accurate. All of them just want
25   their money back from RAG. RAG chose instead to add salt to the wounds and sue
26   the clients they defrauded.
27         As much as RAG would like this Court to believe that the RAG Clients had
28   some nefarious motive to extort money, those are simply unsupported conclusory

                                                                                               5
Case 8:20-cv-00889-JLS-DFM Document 88-1 Filed 09/11/20 Page 7 of 11 Page ID
                                 #:2116



 1   allegations to try to save their claims from the litigation privilege and other First
 2   Amendment protections. They cannot because stripped of the hyperbole and
 3   conclusory allegations, the RAG Clients simply exercised their right to seek redress
 4   through proper legal channels.
 5          The RAG Clients never authorized CDRS or Barlow to make any unlawful
 6   demands and trusted their guidance in an arena with which they were unfamiliar.
 7   The FAC does not allege even one fact to support a conclusion that these ten victims
 8   were part of any conspiracy to do anything. All they wanted was their money back
 9   and they used legal and protected means to accomplish that goal.
10   III.   LEGAL STANDARD
11          Rule 12(b)(6) provides for dismissal of a claim for relief for “failure to state a
12   claim upon which relief can be granted.” To survive a motion to dismiss, a claimant
13   must “allege enough facts to state a claim to relief that is plausible on its face.”
14   Turner v. City and County of San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015).
15   In a 12(b)(6) motion, “all well-pleaded allegations of material fact [are accepted as
16   true] and construe[d] in the light most favorable to the non-moving party.” Padilla
17   v. Yoo, 678 F.3d 748, 757 (9th Cir. 2012). However, “conclusory allegations of law
18   and unwarranted inferences” are “are insufficient to avoid” dismissal under
19   12(b)(6). Associated Gen’l Contractors v. Metro. Water Dist., 159 F.3d 1178, 1181
20   (9th Cir. 1998). “[A] court considering a motion to dismiss can choose to begin by
21   identifying pleadings that, because they are no more than conclusions, are not
22   entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
23          As indicated below, each of Plaintiffs’ claims against the RAG Clients fail to
24   state a claim upon which relief may be granted and, therefore, each of the claims
25   should be dismissed.
26   IV.    ARGUMENT
27          Plaintiffs allege that the Barlow and/or CDRS parties engaged in many acts
28   that form the basis of the claims, including misappropriation of trade secrets;

                                                                                             6
Case 8:20-cv-00889-JLS-DFM Document 88-1 Filed 09/11/20 Page 8 of 11 Page ID
                                 #:2117



 1   interference with economic advantage; breach of fiduciary duty and RICO
 2   violations. Most of the purported tortious acts did not involve the RAG Clients,
 3   who are alleged co-conspirators or aiders and abettors by virtue of the fact that they
 4   sent demand letters to Plaintiffs and submitted criminal and state bar complaints
 5   naming one or more of the Plaintiffs. Other than that, Plaintiffs cannot point to any
 6   acts that they took, but rather bootstrap them into torts allegedly committed by the
 7   Barlow and/or CDRS parties. All of the RAG Clients’ acts are privileged and
 8   therefore not actionable. The state law claims are precluded by California’s
 9   litigation privilege and the federal claims are precluded by the Noerr-Pennington
10   doctrine.
11         A. California’s Litigation Privilege Precludes the State Law Claims
12         Plaintiffs’ California law claims against Defendants are all barred because
13   they are wholly based on privileged publications (the “litigation privilege”). Section
14   47 of the California Civil Code (“§ 47”) provides in pertinent part: “A privileged
15   publication or broadcast is one made: . . . (b) In any . . . (2) judicial proceeding, (3)
16   in any other official proceeding authorized by law, . . ...”
17         The litigation privilege “applies to any communication (1) made in judicial or
18   quasi-judicial proceedings; (2) by litigants or other participants authorized by law;
19   (3) to achieve the objects of the litigation; and (4) that have some connection or
20   logical relation to the action.” The privilege applies “even though the publication is
21   made outside the courtroom and no function of the court or its officers is involved.”
22   Silberg v. Anderson (1990) 50 Cal. 3d 205, 212. Where applicable, the privilege
23   confers immunity for statements made by parties, counsel and other participants in
24   the proceeding.
25         The litigation privilege applies to all tort claims except malicious
26   prosecution. Id. at 215-216. The privilege extends even to communications
27   otherwise within the scope of § 47(b) that are perjurious or confidential. Jacob B. v.
28   County of Shasta (2007) 40 Cal. 4th 948, 959-960. If otherwise applicable, the

                                                                                                 7
Case 8:20-cv-00889-JLS-DFM Document 88-1 Filed 09/11/20 Page 9 of 11 Page ID
                                 #:2118



 1   litigation privilege applies even if the communication was made
 2   with malice or intent to harm. Kashian v. Harriman (2002) 98 Cal. App. 4th 892,
 3   913 (privilege applies without regard to “motives, morals, ethics or intent”).
 4           The demand letters are privileged pre-lawsuit communications. Many of
 5   the demand letters are attached as exhibits to the FAC, but some are missing. All of
 6   them are attached to Defendants’ declarations as Exhibits 2 thereto.2 The litigation
 7   privilege protects statements made in the course of judicial proceedings, including
 8   those preliminary to filing suit. § 47(b)(2); Dove Audio, Inc. v. Rosenfeld, Meyer &
 9   Susman (1996) 47 Cal. App. 4th 777, 783 (privilege applies to statements made in
10   preparation for sending complaint to Attorney General). The demand letters are
11   absolutely privileged and cannot form the basis for any of Plaintiffs’ claims.
12           The criminal complaints to the District and U.S. Attorneys are privileged
13   communications. “[R]eports made by citizens to police regarding potential
14   criminal activity are communications of the specified type, and fall within the
15   section 47 privilege.” Devis v. Bank of America (1998) 65 Cal.App.4th 1002, 1007-
16   1008.
17
             The reason for this rule is set out in Williams v. Taylor (1982) 129
             Cal.App.3d 745, 181 Cal.Rptr. 423: “... a communication concerning
18           possible wrongdoing, made to an official governmental agency such as
19           a local police department, and which communication is designed to
             prompt action by that entity, is as much a part of an ‘official
20           proceeding’ as a communication made after an official investigation
21           has commenced. [Citation.] After all, ‘[t]he policy underlying the

22
     2
23     The FAC includes copies of several of the demand letters and complaints as exhibits. However,
     not all of the RAG Clients’ privileged communications are attached to the FAC. Defendants
24   respectfully request that the Court consider those missing documents submitted herewith as
     exhibits to Defendants’ declarations pursuant to the incorporation by reference doctrine. Plaintiffs
25   are not required to attach all relevant documents to the complaint. See e.g., Davis v. HSBC Bank
     Nevada, N.A. (9th Cir. 2012) 691 F.3d 1152, 1159-1160 (court may incorporate documents by
26
     reference into the complaint for purposes of deciding the motion). Such documents may be
27   considered if the complaint refers to the document, which is central to the plaintiff’s claim and no
     party questions the authenticity of the document. United States v. Corinthian Colleges (9th Cir.
28   2011) 655 F.3d 984, 999


                                                                                                        8
Case 8:20-cv-00889-JLS-DFM Document 88-1 Filed 09/11/20 Page 10 of 11 Page ID
                                  #:2119



  1
            privilege is to assure utmost freedom of communication between
            citizens and public authorities whose responsibility it is to investigate
  2         and remedy wrongdoing.’ [Citation.] In order for such investigation to
  3         be effective, ‘there must be an open channel of communication by
            which citizens can call ... attention to suspected wrongdoing. That
  4         channel would quickly close if its use subjected the user to a risk of
  5         liability for libel.... The importance of providing to citizens free and
            open access to governmental agencies for the reporting of suspected
  6         illegal activity outweighs the occasional harm that might befall a
  7         defamed individual.... [Citation.]”

  8
      Id. at pp. 753–754. The privilege applies even if the report is false. Hagberg v.

  9
      California Fed. Bank (2004) 32 Cal. 4th 350, 364-367 (2004) The Hagberg Court

 10
      held that a false statement by bank to police that customer had presented an invalid

 11
      check was absolutely privileged under aspect of official proceedings privilege

 12
      applicable when a citizen contacts law enforcement personnel to report suspected

 13
      criminal activity and to instigate law enforcement personnel to respond. See also,

 14
      Passman v. Torkan (1995) 34 Cal.App.4th 607 (1995) (complaint to district attorney

 15
      absolutely privileged even if defamatory). Defendants request that the Court

 16
      consider all of their criminal complaints in deciding this motion pursuant to the

 17
      incorporation by reference doctrine. (Defendants’ Declarations, Exhibits 3).

 18
            The State Bar complaints are privileged communications. The litigation

 19
      privilege applies to state bar complaints. See Chen v. Fleming (1983) 147

 20
      Cal.App.3d 36 (privilege applied to a complaint to the State Bar concerning an

 21
      attorney). Thus, the RAG Clients’ state bar complaints regarding Plaintiff David

 22
      Klein are privileged and cannot form the basis of any claims. Defendants request

 23
      that the Court consider all of their bar complaints in deciding this motion pursuant to

 24
      the incorporation by reference doctrine. (Defendants’ Declarations, Exhibits 4).

 25
            B. The Noerr-Pennington Doctrine Bars Plaintiffs’ Federal Claims.

 26
            Prelawsuit demand letters, and criminal and state bar complaints are likewise

 27
      protected under the “Petition Clause” of the First Amendment of the U.S.

 28
      Constitution to assure “breathing space” for the right of access to the courts.


                                                                                             9
Case 8:20-cv-00889-JLS-DFM Document 88-1 Filed 09/11/20 Page 11 of 11 Page ID
                                  #:2120



  1   See e.g., Sosa v. DIRECTV, Inc. (9th Cir. 2006) 437 F3d 923, 933 (prelawsuit
  2   demand privileged); Ferguson v. Waid (9th Cir. 2020) 798 F. App'x 986 (state bar
  3   complaint protected petition activity); Empress LLC v. City and County of San
  4   Francisco (9th Cir. 2005) 419 F.3d 1052, 1056 (“Under the Noerr-
  5   Pennington doctrine, those who petition all departments of the government for
  6   redress are generally immune from liability”). The Noerr- Pennington doctrine
  7   applies to RICO claims. Sosa, 437 F.3d at 932-933.
  8         C.     The Third Cause of Action Fails as a Matter of Law
  9         Plaintiffs’ third cause of action is based on the federal criminal statute 18
 10   U.S.C. § 875, Interstate Communications, as a cause of action. This claim fails
 11   because there is no private right of action. “A private individual may sue under a
 12   federal statute only when Congress intended to create a private right of
 13   action. Gonzaga Univ. v. Doe (2002) 536 U.S. 273, 284-85. 18 U.S.C. § 875 does
 14   not authorize a private cause of action, therefore, it does not provide a basis for
 15   federal question jurisdiction. As a result, the claim fails as a matter of law.
 16   V.    CONCLUSION
 17         For all the foregoing reasons, Defendants respectfully request that the Court
 18   dismiss Plaintiffs’ fifteen claims against them, or, alternatively, one or more of those
 19   claims, for failure to state a claim for which relief may be granted.
 20                                                  Respectfully Submitted,
 21   DATED: September 11, 2020                      DELMAN VUKMANOVIC LLP
 22

 23
                                              By:        /Dana Delman/___________
                                              Dana Delman, Esq.
 24                                           Attorneys for Defendants John Pressney,
 25
                                              Pamela Pressney, Herman Abel, Debora
                                              Abel, Morris Hannah, Virginia Hannah, Lee
 26                                           Harris Turk, Bernardo Bettinelli, Carol
 27
                                              Bettinelli, Lari Castle, Gilbert Castro, Eva
                                              Castro, Paul Martinez, Renee Martinez,
 28                                           Glenn Perley and Connie Perley

                                                                                            10
